OFFICE   OF THE   ATTORNEY       GENERAL       OF   TEXAS

                              AUSTIN




Honorable Traylor Ruesell
County Attorney
Titur Count?
Ht. Flearant,  Texas
Dear   Sir:




           b'e are In reoel                           er of January 24,
1941 requesting an oplnio                             tment whleh reulr
in part 88 r0il0w88




                          elementary      sohoolr.



                          o rahool     (Ilrtrlct     13.
              Vhe queetlonr   are as r0mm:
           ::?Flret: Can oohoolr A an% 5 be aoneoll%ate%
       with aahool D for elementary sohool purpose89
              fJ&ggg:   In the event sahoole A and B oan
       be oomoli%ate% with rohool D for elsesentary sohool
       ptlrpoctea, what eifeHi, If any, would thita have on
gonorable   TreyLor Rt~eeell,   peg8 2


     the prerlouely   fore~ed rural high eohool dir-
     trlct,   If any, and what erreot would luoh a
     ooneolldation   have on the eohool funds of eohoole
     A an% Bt

           w:        In the event A and B may be oon-
     eolldated   with eohool D oan thle be done by the
     County Board of Trustee8 without an election     or
     shell an election    be’had by the quellfled reel-
     dent voter8   of dirtMote   A, B end Dt

           “In oonneotlon with the flrrt   queotion I
     alte you Art. 29&2f, R.C.S.,    1926, whloh portion
     of the artlole   applying to this requeet read8 ae
     r0il0we :
            “The County Board of Sohool Tr ueteee          lhall
     not have the authority      to abolleh or ooneoll%ate
     an7 elesentarr     eohool dletrlot    already eetabllehed
     exoept upon the vote or a saJority         or the qortified
     lleotore   lrlng in euoh elementary &l&riot;           prorid*
    ,e% that when ennf eohool withln anr elementary dle-
     triot ralle to have an average daily attendemoe
     the preoeding year of at least. twenty pupil8 lt
     mar be dieoontinued      b the Board of Trueteee o?
     aal& rural high lohoo f dletrlot,        ma eald dletrlot
     may be ooneoltdated      by the Qounty Bowd of Sohool
     Trueteee with eoe18 athor dietrlot        or dletrlote      ior
     elementary lohool purpoeee; provldeti that 21 there
     18 more then one white or one oolored eohool In
     enoh elementary eohool dletrlot        the board of truet-
     bee of the la,ld rural high eohool dletrlote           or an
     lndepenbent dletrlot,      a8 the oaee may be, may oon-
     eolidete   euoh white or solored lohoolr of the ele-
     mentary dietrlot;     and provided that the board of
     trueteee of a rural high lahool dletrlot           may tranr-
     fer the pup118 of one elementary dletriot           to another
     within the rural high eohool %letrloD,          when the
     tranefer   ie made fraa en 8lementa.r~ dietriot         of low-
     er olaeelrloa.tlon    to one or higher olaeelfloatlon;
     and provided further that the boar% of trustee8 of
     a rural hlgh lohool dietriot        may tranefer    pupiZ8
     from en elementary dletriot        to MI other elementary
     dletrlot   within the rural high eohool dletriot            upon
     applioatton    of the parents or guar%lan of the eal%
     puplle.'*
Honorable Traylor     Rueeell,   page S


             We also 01311 attentlon  to that part 0r Artiole
Bega,     Vernon’s Texas Civil Statutes,   reaalng as follower
               *Provided that the county eohool trumteee
        shall have the authorltg to abolleh a rurel high
        school dietrict      on a petItion  elgne% by a majorl-
        tJr of the votere of each elementary dletrlot       oom-
        posing the rural high school aletrlot        and when
        euah dletrlot      has been abollehe% the elementary
        dletrlote     shell automatlorlly   revert baok to their
        orlglnal    etatue, with the exoeptlon that In the e-
        vent there are any outstanding Indebtedness agalnet
        the raid rural eohool dietrlot       laoh elementary dte-
        trlot    shell assume Its proportlonal     part of the
        debts. ”
             It la noted from your rtatemsnt of faote that the
lohoole    A, 13, and C were grouped under Arttale 2922a, Vernon’s
Texas Clrll     Strtutre,  Into a rural high eohool %letrlot,   and
br virtue of the terme of Artlole       2922b, Vernon’s Texas Civil
Statutes,    ebPoh of eald dietrlote   oomooelng the rural high
eohool dletriat      beoame elementary eohool %letrlote   wlthin the
rural hlgh lohool dIetrIot      feeMy.    Sohool District  D I8 en-
tire17    separate and her no relatlonehlp     whatever to the rural
high lohool dletrlot      or any of lte oomponent parts.
             There may be 8-c    question or oomfllot as to whether
a rural   high school dietrlot    may be dlememberea by removing an
elementary Qletrlot,      exoept by dieeolutlon    as provide% la Art-
lole 29228, quote% above, Elliott       Qoeueon Sohool Dletrlot    No.
48 vs. County Board or Sohool Trustees, (T.C.A. 1934, writ dle-
a~eeeU) 5’6 S.W. tea) 786; Willow Role Independent Sohool Dle-
trlot vs. smith, (T.C.A. 1938, writ refused),         125 S.W. (2%) 708;
but aeeumlng that an eleaentarf       lohool aletrZot   may be *un-
grouped’ or *dieannexeda rrom the rural hlgb eohool al8trlot
without the rursl high wahoo1 %letrlot        being dleeoloed    aa a
whole ae provided in Artlole 29228, eupra, it doe8 not neoee-
eerily follow that the aotlon mentioned tn your first           question
would be authcricea.       In that question you wleh to know whether
the elementary dletrlot      may be ooneolldated    with en unrelated
Qletr;ot    *for elementary school purpoeee.N       No etatute expreeel~
authorlrlng     this aotlon has some to our attention      unless Art-
lole 2922f, quoted in your letter       of request,    may be so oon-
etrued.
            ConeolldatIone   are provl%e% for In Artlalee 2806 %-
riee,d Civil Statutes,    1926 and 2742b, ‘Uernon’e Teur Cld
Statutes,   but these statutes oontaln no express mention of




                                                       ,
           Bonorable   Traylor        Fluesell,   page 4


           *elementary dletrlcte.*      When a ooneolldatlon      under either of
           there statutes Is effected,       a new and dtetlnot    entity oomee
           into exletenoe and the ioreier %letrIots’~loee        their ldentlty.
           Zhe new ooneolidated    dletrlot    la governed by Its board of
           trustees with authorltr     to eetablleh,    maintain and oontrol all
           eohoole, both high lohool        and grade eohool,     wlthln the
           llmlte of the bounderlee of the dietriot.          Authority la oon-
    *._-   ferred to vote, levy and oolleot       trxee whioh a,reuniform over
           the entire %l#trlOt.     It la oontemplated that all resident
I          eoholaetloe   of the ooneolldated     %ietrIot  shall attend the
           lohoole thereln   unleee transferred      to another aletriot    under
           the provleIone   of the applioable     transfer   etatutee.
                       A rural high eohool dietriot       la a grouping or annex-
           ation for high lohool purposes only, and unlere oertaln oon%I-
           tione exist,    elementery eohoole must be maintained in eaoh of
           the elementary %latrlote.      Phle I8 not true of ooneolidated
           dletrlote.    For oertaln purpoee8, In the aotlve operatloa 0r
           the grouped dletrlot,     the orlglnal   dletrlote    brought vlthln
           the group retain    their Identity.     The rural high lohool dle-
           trlot   la governed by a board of trustees       eleoted   from the
           grouped aietriot    as a whole, with authority       to lerr an% ool-
           lest taxer over euoh dletrlot       as a whole, and the elementary
           lohoole for eaoh of the underlying dIetrlote           are governed by
           the oentral board of trustees,        As pointed    out In Chaetaln vs.
           Nauldln, 32 S.W. (2d), 235;
                       ** l   l
                                e grouping provided for doe8 not have
                                  &

                the efieot   of abollehlng  the several dletrlote     In
                the group.    * l * It merely groups them for high
                lohaol txmpoeee and plaoee the grouprd board ln
                oharge of all the eohoole in the aietrlot,       thus
                abolishing   the several dletrlot   boards. l l l The
                trustees   of the grouped dletrlot   were Invested with
                the power and oharged with the duty of oonduotlng
                eohoole and tilnleterlng     all lohool property and
                runde of all bhe dletrlote    within the boun%arlee
                of the ooneolIdate% dletrIote.*      (The oourt In epeak-
                Ing of eooneolI%ate% dietrIots*     had reference   to the
                rural high wahoo1 grouping.)
                      The taxes and runde oolleoted over the rural high eohaol
           %Ietriot are managed by the rural high eohool board for the main-
           tenanae and eupbort, not only of the oentral hlgh lohool ror the
           benerlt of all thoee within the unit but also the varlo;;   ;;men-
           tary eohoole wIthin eaoh of the elementary UIrtrlote.
           readily be eeen that an attempt to leave an elementary dIetrIOt
           grouped with others ln the rural high eohool district   for high
           wahoo2 purposes, and at the lLpLetime ooneolldate   it with another
           district outride the group ror elementary purposes, woulh neoee-
genorabl8   Troylor   kreoll,   page 6



raIly   lead to numerous oonfllotr    In authority between the
verlou8 governing boardo; an overlapplng     of taxing authorltr
rlth no eeanr for dividing  or 8egregatIng the dlrtrlot      for
tax  PUrPO8.8, oonfurlon In election8    and ths right to vote,
and many other queetlonr whlsh would neoe88arlly      arise.
             The lcglrleture ha8 not attempted to make my pro-
vlrlon for any of there oontlngenoler,     nor ha8 It oloarly pro-
vlded that an elementary dirtriot     may be detaohed from the
Ural high rohool dirtrlot      from the ravonth grade down and
oonrolldated    wlth an adJoIning dlrtrlot   outride the group.
            It I8 our oplnlon that      the r8a8onab1e and prop8r
OOn8tNOtiOn Of Artlolo       2922f, Vernon’8   ToXa8 Civil  8tBtUt88,
rhould be that   the OOUnty board of 8OhOO1tN8t.88         8ay, when
the oondltlon8   therein provided 8xl8t, aon8Olidat8       or oollblnr
an elementary   dirtrlct    with another e18mentary dl8trl6t     with-
lath8   high 8ohool group for 0188l8nta~ rohool ~0lp08.8, but
ur not oon8olldate       ruoh 8lsIaentary rohool dlrtrlot   for *lo-
88ntary rohool purporer only with another dI8tPlOt oUtrid            th8
Rural High Sohool DI8trIot.        Your flr8t  qur86lon 18 therefore
ln8UOmd ln th8 n8gatlve and it beOOme8 unneoe88uy           to anlwer
tour reoond and third que8tlons.

                                            YOUI’8   V8m   6NlJ
                                         ATTORHEXOEWERAL
                                                       OF TIEA%



Dix: Jr
                                         B’-4idti           i88i8tMt

              I,PPROVEDm I,     1941